El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Los abogados de ambas partes en el pleito No. 8727, se-guido por Fortuna Estates contra José E. Benedicto, como *267Tesorero de Puerto Bieo, sobre devolución de contribuciones, acordaron lo siguiente:
“Estipulación. — Los infrascritos letrados, en representación del demandante y los demandados en el caso arriba titulado, por la presente estipulan y convienen que todos los procedimientos en este caso sean pospuestos basta tanto se resuelva el caso de ‘The Ensenada Estates, Inc. v. Allan H. Richardson, como Tesorero de Puerto Rico,’ cuyo caso está pendiente en la Corte Suprema de Puerto Eico, por la corte de última instancia. San Juan, Puerto Rico, marzo 28 de 1916. — Francis E. Neagle, abogado de la demandante. — Howard L. Kern, Attorney General y abogado de El Pueblo de Puerto Rico.”
Sometida la estipulación a la corte, ésta, el 29 de marzo de 1916, resolvió lo que sigue:
“Vista la estipulación presentada por los abogados de las partes en cada uno de estos dos casos, la corte las. aprueba posponiendo todos los procedimientos en los mismos, basta tanto sea resuelto por la Corte Suprema de Puerto Rico el caso de Ensenada Estates Inc. v. Allan H. Richardson, como Tesorero de Puerto Rico.”
El caso de “The Ensenada Estates, Inc. v. Allan H. Richardson, como Tesorero de Puerto Rico,” a que se refiere la estipulación y que se bailaba pendiente de resolución en esta Corte Suprema el 29 de marzo de 1916, fué resuelto el 28 de julio del mismo año, volviendo a la corte de distrito de su origen para ulteriores procedimientos. La corte de dis-trito lo resolvió de nuevo en contra de la demandante y ésta apeló otra vez para ante este Tribunal Supremo, encontrán-dose en la actualidad pendiente su apelación.
En la lectura regular del calendario, la corte de distrito señaló el 1 de marzo de 1918 para la vista de una excepción previa presentada en el dicbo pleito No. 8727, en que se ar-chivó la estipulación de referencia. El día del señalamiento compareció la parte demandante y se opuso a la vista, invo-cando la estipulación. La corte sostuvo su orden y la parte demandada sometió, sin argumentación, la excepción previa, a la decisión del tribunal.
*268Entonces la parte demandante presentó a esta Corte Su-prema sn petición de auto inhibitorio, alegando que la Corte de Distrito de San Juan al resolver la excepción previa le privaría de un derecho legal importante, a saber: el derecho legal al cumplimiento fiel por el demandado de su convenio, y le causaría daños para impedir los cuales no tenía un re-medio adecuado en ley. Se expidió el auto, se oyó a las par-tes interesadas y el asunto quedó finalmente sometido a nues-tra consideración y resolución.
El auto inhibitorio, de acuerdo con la ley vigente en Puerto Pico, (1343, Cornp. 1911), es el expedido por un tribunal superior, dirigido al juez y a la parte de un pleito entablado en un tribunal inferior, en el que se les ordena la paraliza-ción de todo procedimiento del mismo significándoles que la causa original o algún incidente surgido en dicho pleito no es de su competencia sino de la de otro tribunal; o cuando al ejercer funciones de su competencia el tribunal inferior anulare un derecho legal; o para impedir que un juez con-ceda una nueva vista, una vez vencido el término señalado para la celebración del juicio.
No se trata aquí ni del caso de falta de jurisdicción, ni del de la concesión de una nueva vista. El peticionario se basa en que el tribunal ejerciendo funciones de su competen-cia anuló un derecho legal, a saber: el que tenía a que el juicio no se celebrara mientras no se decidiera por la corte de última instancia determinado pleito.
La práctica que debe seguirse para la expedición de autos inhibitorios está prescrita por los estatutos, como sucede en Puerto Pico, pero su naturaleza, objeto y funciones, se regulan por la ley común. (Véase 32 Cyc. 599.)
El auto inhibitorio es un auto privilegiado que debe usarse con gran cautela y a los efectos de impedir la interrupción y en apoyo de la justicia, y para asegurar el orden y la segu-ridad en todos los tribunales, cuando no existe otro remedio ordinario. Su esfera de acción legítima y sus propósitos son los de hacer que los tribunales actúen dentro de los límites de *269su jurisdicción e impedir que usurpen la jurisdicción de otras cortes. Véase 32 Cyc. 598.
De acuerdo, pues, con el espíritu de la jurisprudencia y con el origen e historia de la ley, al interpretarse el estatuto portorriqueño en la parte que dice que procede el auto “cuando al ejercer funciones de su competencia el tribunal inferior anulare un derecho legal,” tal derecho legal debe ser de verdadera importancia y su anulación manifiesta. De otro modo como en cualquiera resolución incidental errónea dictada en cualquier pleito va envuelta la anulación de un derecho legal, podría recurrirse al auto inhibitorio en todos dichos casos, con lo cual en vez de promoverse se obstaculi-zaría la buena administración de la justicia. A este respecto deseamos consignar también que según el peso de las auto-ridades, la expedición del auto inhibitorio, con contadas ex-cepciones, descansa en la sana discreción de la corte. Véase 32 Cyc. 599.
Penetrando ahora en los méritos de este caso, diremos que a nuestro juicio no resulta claro que la corte de distrito anulara ningún derecho legal del peticionario. La estipula-ción de las partes no puede examinarse aisladamente. Es ne-cesario estudiarla en relación con la orden de la corte. (Véanse los casos de Sucn. Criado v. Rivera et al, 25 D. P. R. 254, 257, y González v. Acha, 19 D. P. R. 1208, 1211.) La orden de la corte se dictó desde el 29 de marzo de 1916 y sus términos son claros. La suspensión estaba limitada hasta que el pleito, en aquel entonces pendiente en la Corte Su-prema de Puerto Rico, fuera resuelto por este tribunal, como lo fué desde el 28 de julio de 1916. A partir de ese momento cesó el convenio, quedando las partes con respecto a este ex-tremo en la misma situación en que se encontraban antes de firmar la estipulación.
El abogado de la peticionaria insistió en que en la estipu-lación se hablaba de la corte de última instancia. Ya hemos dicho que la estipulación no puede examinarse aisladamente sino en relación con la orden de la corte consentida por am-*270bas partes, pero deteniéndonos por nn momento en el examen aislado de la estipulación, encontramos que la mente de am-bas partes estuvo en efecto puesta en el tribunal de última instancia para el caso de que hubiera que recurrir a él dentro de la apelación entonces pendiente, como hubiera sucedido si este Tribunal Supremo en vez de revocar, como revocó, hubiera confirmado la sentencia apelada.
Por virtud de lo expuesto, debe anularse el auto expedido, quedando expedita la jurisdicción de la corte inferior para seguir actuando como si este tribunal no hubiera intervenido.

Anulado el auto librado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.